ood Balance of Virgin/Recycled Fiber Allows for Flexibility 11 Rebalancing RockTenn’s fiber sourcing to approximately 55% virgin / 45% recycled Note: Some virgin containerboard is manufactured with some recycled content Historical Recycled Fiber Composite and Softwood Chips Fiber Costs(1) Virgin fiber costs have historically been less volatile than recycled fiber (OCC) Wood fiber adjustments include 4 tons of wood fiber to produce 1 ton of board. OCC fiber adjustments include $20/ton for delivery costs and 1.08 tons of recycled fiber to produce 1 ton of board. 1) Adj. Softwood Chips Fiber Cost for 1Q’12 through August ‘12 are RISI forecast numbers Source: OBM, RISI, management estimates 11
